UNITED STATES SECURITES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C/A Amendment No. 3 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement ENHANCE SKIN PRODUCTS INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and Rule 0-11(a)(4). 1) Title of each class of securities to which transaction applies: Common Stock 2) Aggregate number of securities to which transaction applies: 6,148,029shares of common stock 3) Per unit price or other underlying value of transaction computer pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $.0115 per share determined by sale on November 8 , 2012 as quoted by the OTCQB. Total value of shares to be issued: $67,628 Fee per Rule 0-11(a)(4): $62.89 4) Proposed maximum aggregate value of transactions: Total value of the transaction: $67,628 5) Total fee paid: $62.89 x
